DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-4, 6-7, 9-19, and 21-22 are allowed
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Pointer on 5/19/2021 and the follow up on 5/20/2021.
	Please amend the claims as indicated below. 

1.	(Proposed) A method comprising: 
registering, by an identity server, a user associated with a mobile device and a user identity that comprises characteristics of the user;
assigning, by the identity server, a reputation score to the user identity based at least in part on a reputation assessment received from a merchant at a merchant location, wherein the reputation assessment represents a behavioral review of the user in the merchant location in association with a completed transaction;
assigning, by the identity server, a spend propensity score to the user identity based at least in part on a history of transactions and non-transactions by the user obtained from a history of visits by the mobile device of the user;
detecting, by the identity server, the mobile device entering a geo-fence area for the merchant location based at least in part on receiving a signal from a point of sale (POS) device at the merchant location, wherein the signal is indicative of the mobile device entering the geo-fence area for the merchant location, wherein the signal is generated by a geo-fence application integrated with a global positioning system of the mobile device and transmitted from the mobile device to the POS device; [[and]] 
transmitting, by the identity server, the reputation score and the spend propensity score to the POS device for display at the merchant location in response to receiving the signal from the POS device, wherein the POS device displays one or more customers present at the merchant location and updates to display the reputation score or the spend propensity score of the user identity; and
prompting, by the identity server, the POS device for a review of the user for association with the user identity in response to a completed transaction with the user.

2.	(Original) The method of claim 1, further comprising transmitting, by the identity server, identity data to the POS device comprising at least one of a name of the user, an image of the user, or a preference of the user.

3.	(Previously Presented) The method of claim 1, further comprising normalizing, by the identity server, the reputation score to a numeric scale.

4.	(Previously Presented) The method of claim 1, further comprising generating, by the identity server, the spend propensity score based at least in part on at least one of an average spend amount, a transaction frequency, or a visit frequency.

5.	(Cancelled) 

6.	(Previously Presented) The method of claim 1, further comprising associating, by the identity server, the spend propensity score with the user identity by writing a second record comprising the spend propensity score, wherein the second record is selectable using a key field of the user identity.
7.	(Original) The method of claim 1, further comprising determining, by the identity server, an update for the POS device based at least in part on a make, model, and version number of the POS device. 

8.	(Canceled) 

9.	(Proposed) A computer-based system, comprising:
a processor; 
a memory; and 
machine-readable instructions stored in the memory that, when executed by the processor, cause the computer-based system to at least:
register a user associated with a mobile device and a user identity that comprises characteristics of the user;
assign a reputation score to the user identity based at least in part on a reputation assessment received from a merchant location, wherein the reputation assessment represents a behavioral review of the user in the merchant location in association with a completed transaction;
assign a spend propensity score to the user identity based at least in part on a history of transactions and non-transactions by the user obtained from a history of visits by the mobile device of the user;
detect the mobile device entering a geo-fence area for the merchant location based at least in part on receiving a signal from a point of sale (POS) device at the merchant location, wherein the signal is indicative of the mobile device entering the geo-fence area for the merchant location, wherein the signal 
transmit at least one of the reputation score or the spend propensity score to the POS device at the merchant location in response to receiving the signal from the POS device, wherein the POS device displays one or more customers present at the merchant location and updates to display the reputation score or the spend propensity score of the user identity; and.
generate a prompt for display on the POS device for a review of the user for association with the user identity in response to a completed transaction with the user.

10.	(Previously Presented) The computer-based system of claim 9, wherein the machine-readable instructions when executed by the processor, further cause the computer-based system to at least transmit identity data to the POS device comprising at least one of a name of the user, an image of the user, or a preference of the user.

11.	(Previously Presented) The computer-based system of claim 9, wherein the machine-readable instructions, when executed by the processor, further cause the computer-based system to at least normalize the reputation score to a numeric scale.

12.	(Previously Presented) The computer-based system of claim 9, wherein the machine-readable instructions, when executed by the processor, further cause the computer-based system to at least generate the spend propensity score based at least in part on at least one of an average spend amount, a transaction frequency, or a visit frequency.

13.	(Previously Presented) The computer-based system of claim 9, wherein the machine-readable instructions, when executed by the processor, further cause the computer-based system to at least store the user identity in a database by writing a record identifiable by a key field.

14.	(Previously Presented) The computer-based system of claim 13, wherein the machine-readable instructions, when executed by the processor, further cause the computer-based system to at least associate the spend propensity score with the user identity by writing a second record comprising the spend propensity score, wherein the second record is selectable using the key field of the user identity.

15.	(Previously Presented) The computer-based system of claim 9, wherein the machine-readable instructions, when executed by the processor, further cause the computer-based system to at least determine an update for the POS device based at least in part on a make, model, and version number of the POS device.



17.	(Proposed) A non-transitory computer readable medium having machine-readable instructions executable by a processor of a computing device, wherein the machine-readable instructions, when executed, cause the computing device to at least: 
register a user associated with a mobile device and a user identity that comprises characteristics of the user;
assign a reputation score to the user identity based at least in part on reviews received from a merchant location;
assign a spend propensity score to the user identity based at least in part on a history of transactions and non-transactions by the user obtained from a history of visits by the mobile device of the user;
detect the mobile device entering a geo-fence area for the merchant location based at least in part on receiving a signal from a point of sale (POS) device at the merchant location, wherein the signal is indicative of the mobile device entering the geo-fence area for the merchant location, wherein the signal is generated by a geo-fence application of the mobile device and transmitted from the mobile device to the POS device; [[and]]
 transmit at least one of the reputation score or the spend propensity score to the POS device at the merchant location in response to receiving the signal from the POS device, wherein the POS device displays one or more customers present at the merchant location and updates to display the reputation score or the spend propensity score of the user identity; and
generate a prompt for display on the POS device for a review of the user for association with the user identity in response to a completed transaction with the user.

18.	(Previously Presented) The non-transitory computer readable medium of claim 17, wherein the machine-readable instructions, when executed by the processor, further cause the computing device to at least generate the spend propensity score based at least in part on at least one of an average spend amount, a transaction frequency, or a visit frequency.

19.	(Previously Presented) The non-transitory computer readable medium of claim 17, wherein the machine-readable instructions, when executed by the processor, further cause the computing device to at least associate the spend propensity score with the user identity by writing a record in a database comprising the spend propensity score and the record is selectable using a key field of the user identity, wherein the user identity is identifiable in the database by the key field.

20.	(Cancelled) 


detect a transaction of the user at the merchant location within a predefined period of time from the detection of the mobile device at the merchant location; and
update the spend propensity score based at least in part on the transaction.

22.	(Previously Presented) The non-transitory computer readable medium of claim 17, wherein the reputation score comprises a plurality of merchant reviews for the user identity based at least in part on a plurality of previous transactions. 


			Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Examiner updated the search in view of the claim amendments entered on 3/16/2021. The updated search found the prior art of Angell (US 8775238) to most closely teach the claim amendments of assigning of the reputation score about the user behavior when they are at the merchant associated with the completed transaction. Specifically Figure 11 teaches the use of the user behavior and biometric data collected at the store or merchant to perform a calculation of the risk assessment score. However the addition of Angell to the prior cited art and the updated search failed to teach the limitations of “transmitting, by the identity server, the reputation score and the spend propensity score to the POS device for display at the merchant location in response to receiving the signal from the POS device, wherein the POS device displays one or more customers present at the merchant location and updates to display the reputation score or the spend propensity score of the user identity; and prompting, by the identity server, the POS device for a review of the user for association with the user identity in response to a completed transaction with the user.”. 
and prompting, by the identity server, the POS device for a review of the user for association with the user identity in response to a completed transaction with the user.”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA E FRUNZI/Examiner, Art Unit 3688                                                                                                                                                                                                        5/21/2021